DETAILED ACTION
This communication is responsive to Applicant’s response filed July 25, 2022. Applicant’s amendments and arguments have been carefully considered.
Claims 11, 15, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candlin (US 3,102,497) in view of Mowatt (US 3,971,491).
Candlin, e.g., Fig. 1, shows a railcar having a longitudinal center line extending along center sill 15, draft sill 23 having an end striker (Fig. 2), and end sill 65 mounted cross-wise to draft sill 23, wherein end sill 65, in accordance with a previous interpretation, includes a right portion (shown in Fig. 1) without a vertical step ring at an end thereof, and a left portion (not shown in Fig. 1) with the vertical step ring (shown in Fig. 1). It would have been obvious to one of ordinary skill in the art to construct the end sill of Candlin to include a right portion without a vertical step ring, and a left portion with a vertical step ring such that only one step ring is provided, as shown in Fig. 1 of Candlin, to simplify the structure and avoid redundancy. The resulted end sill having only a vertical step ring only at one end of the end sill would make the end sill asymmetric relative to the longitudinal centerline of the railcar, as claimed. Moreover as shown in Fig. 1 of Candlin, the vertical step ring on the left side of the railcar is located at the exact position where a free end of the left end-sill portion is to be located. Therefore, in order to properly mount the left end-sill portion, it would have been obvious to one of ordinary skill in the art, through routine engineering, to notch or reconfigure the free end of the left end-sill portion so as to properly accommodate the presence of the vertical step ring. As the result, the left end-sill portion with the notched/reconfigured free end would be different from the right end-sill portion without such notch/reconfiguration. Such a difference between the right and left portions of the end sill is considered to make the end sill asymmetric as claimed.
Regarding the instant claimed railcar being a tank car, consider Mowatt, wherein an intermodal tank that can be transported on a railcar (see Fig. 8 of Mowatt). In view of Mowatt, it would have been obvious to one of ordinary skill in the art to further employ the railcar of Candlin for transporting intermodal tank(s), similar to that taught by Mowatt, to achieve expected advantages thereof, such as enhancing business operations by extending transportation services into industries that use the type of intermodal tanks of Mowatt, wherein as taught by Mowatt, such intermodal tanks are also designed to be transported by railcars. The structure of Candlin, as modified, is readable as a railroad tank car, which is railcar having a tank body supported thereof. The structure of Candlin, as modified, is considered to include the features of instant claim 11.
Regarding instant claim 15, the railcar of Candlin, as modified, has a tank similar to that of Mowatt, and it would have been obvious to one of ordinary skill in the art to not including handbrake fittings on the tank because there is no need for such handbrake fitting on the tank.
Regarding instant claim 30, the structure of Candlin, as described above, is considered to include the features of instant claim 30.
Regarding instant claim 32, the structure of Candlin, as described above, included an end sill. As to the instant claimed welding or mechanical fasteners, they are well known form of attachments/connections (Official Notice is taken). Therefore, it would have been obvious to one of ordinary skill in the art to use a well known type of attachment means, such as welding and/or mechanical fasteners, in the structure of Candlin for connecting parts together. The feature associated with the Official Notice set forth above is taken to be admitted prior art because Applicant’s fail to make a proper response to the Official Notice.
Responses to Applicant’s Arguments: 
The above ground of rejection is made to also directly/indirectly address applicant’s points of arguments. 
Regarding the instant claimed asymmetrical end sill, note that end sill 65 of Candlin includes a right sill portion without a vertical step ring, and a left sill portion with a vertical step ring such that the end sill is readable as being asymmetrical as claimed. Moreover the free end of left sill portion of Candlin has to be reconfigured/notched to properly accommodate the vertical step ring. Therefore, such left sill portion of Candlin would be different from the right sill portion without such reconfiguration/notch for accommodating a vertical step ring. 
Regarding Applicant’s argument that neither Candlin or Mowatt discloses a “tank car” because a tank car, as argued by the applicant, is a railcar, wherein the body of which consists of a tank for transporting liquids, such argument is not persuasive because the definition of a tank car relied upon by the applicant does not exclude a type of railcars supporting a removable tank body for transporting liquids, e.g., similar to the railcar of Candlin, as modified, which has removable tank body supported thereon. On the other hand, note that a tank car as defined by Collins dictionary (https://www.collinsdictionary.com/us/dictionary/english/tank-car) is “a large tank on wheels”, “a car containing one or more tanks for the transportation of liquids, gases or granular solids”, or “a railroad vehicle with a storage vessel on it”. None of the above definitions of a tank car excludes a railcar having a removable tank body supported thereon. 
Regarding applicant’s argument directed to lacking of an objective reason to combine Candlin and Mowatt, note for example being able to enhance business operations by extending transportation services into industries that use the type of intermodal tanks of Mowatt is obviously one of the obvious advantages of using the railcar of Candlin for transporting the type of intermodal tanks of Mowatt, which are also designed to be transported on railcars.
Claims 12-14, 16-19, 23-29, 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617